Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed April 30th, 2021 does not place the application in condition for allowance.
The rejections over STN Registry “1814939-30-4” and Ondari et al. are withdrawn due to Applicant’s amendment.
The rejections over Lee et al. ‘272 and Lee et al. ‘192 are maintained.
New grounds for rejection follow.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-5, 8-10 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

inter alia, “when p, q, r, and y are each an integer of 2 or more, S1 to S4 are each the same as or different from each other”. It is unclear how there can be multiple variations of L1 present in Chemical Formula 1.  Appropriate action is required.

	Regarding Claim 4, Applicant recites inter alia, “wherein Ar3 is….when L1 is Chemical Formulae 2 to 4”.  Applicant has already limited Ar3 to be specific moieties when L1 is in a certain configuration in Claim 1.  It’s unclear if Applicant is further limiting L1 when it represents Chemical formula 2, 3, or 4.  It’s also clear how the Markush group in claim 4 can be broader than the Markush groups recited in Claim 1.  Appropriate action is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 4-5 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by STN Registry “1814939-33-7”.

In view of Claim 1, the STN Registry discloses a compound represented by Chemical Formula 1, where Ar1 and Ar2 are the same and represent an unsubstituted aryl group, L1 represents Chemical Formula 2, L2 is a direct bond, and Ar3 represents a spirobifluorenyl group (See the STN Registry formula “1814939-33-7” provided, below).
STN Registry 1814939-30-4

    PNG
    media_image1.png
    297
    310
    media_image1.png
    Greyscale

	In view of Claim 2, the STN Registry is relied upon for the reasons given above in addressing Claim 1.  L2 is a direct bond (See the STN Registry formula “1814939-33-7” provided, above).

	In view of Claim 4, the STN Registry is relied upon for the reasons given above in addressing Claim 1.  Ar3 is represented by a spirobifluorenyl group (See the STN Registry formula “1814939-33-7” provided, above).

	In view of Claim 5, the STN Registry is relied upon for the reasons given above in addressing Claim 1.  Ar1 and Ar2 are the same as each other and represent an unsubstituted C6 to C20 (See the STN Registry formula “1814939-33-7” provided, above).

	In view of Claim 8, the STN Registry discloses a compound represented by Compound 1-41 (See the STN Registry formula “1814939-33-7” provided, above).

Claims 1-2, 5, 9-10 and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US 2020/0295272 A1).

1 and Ar2 are the same as or different from each other and represent a substituted or unsubstituted aryl group or a substituted or unsubstituted heterocyclic group (Formula 10 – R29 & R30 – Paragraph 0067), L1 is represented by Chemical Formula 3, wherein q is zero, L2is a direct bond (Paragraph 0069 - L22 - Formula 12-12), R21 is hydrogen, Ar3- represents a heterocyclic group including S or O that is substituted (See Annotated Lee et al. Formula 10, below).
Annotated Lee et al. Formula 10

    PNG
    media_image2.png
    762
    753
    media_image2.png
    Greyscale

2 is a direct bond (See Annotated Lee et al. Formula 10, above).


In view of Claim 5, Lee et al. is relied upon for the reasons given above in addressing Claim 1.  Lee et al. teaches that Ar-1 and Ar2 are the same as or different from each other and are each independently a substituted or unsubstituted C6-C60 aryl group (Paragraph 0067 – R29 & R30).

In view of Claim 9, Lee et al. is relied upon for the reasons given above in addressing Claim 1.  Lee et al. discloses an organic light emitting device comprising a first electrode and a second electrode provided to face the electrode and one or more organic material layers provided between the first electrode and the second electrode (Figure 1 & Paragraph 0022-0025). Lee et al. discloses a compound represented by Chemical Formula 1 (Paragraph 0066 – Formula 10), wherein Ar1 and Ar2 are the same as or different from each other and represent a substituted or unsubstituted aryl group or a substituted or unsubstituted heterocyclic group (Formula 10 – R29 & R30 – Paragraph 0067), L1 is represented by Chemical Formula 3, wherein q is zero, L2is a direct bond (Paragraph 0069 - L22 - Formula 12-12), R21 is hydrogen, Ar3- represents a heterocyclic group including S or O that is substituted (See Annotated Lee et al. Formula 10, below).
Annotated Lee et al. Formula 10

    PNG
    media_image2.png
    762
    753
    media_image2.png
    Greyscale

In view of Claim 10, Lee et al. is relied upon for the reasons given above in addressing Claim 9.  Lee et al. teaches that the one or more organic material layers comprises an electron transporting layer and the electron transport layer comprises the compound (Paragraph 0066).

In view of Claim 13, Lee et al. is relied upon for the reasons given above in addressing Claim 9.  Lee et al. teaches one or more organic material layers comprise an electron transport layer and the electron transport layer comprises the compound of claim 1 (Paragraph 0066), and the one or more organic material layers further comprises one or more layers selected from a group consisting of a hole injection layer, a hole transport layer, a light emitting layer, an electron injection layer an electron blocking layer, and a hole blocking layer (Paragraph 0007).


Claims 1-5, 9-10 & 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2014/0299192 A1).

In view of Claim 1, Lee et al. discloses a compound represented by Chemical Formula 1 (Page 42 – Compound 1-f-11), wherein Ar1 and Ar2 are unsubstituted aryl groups, L1 is represented by Chemical Formula 4, S3 is moot when r is = 0, L2 is a direct bond and Ar3 is a substituted aryl group, its noted that a triazolyl group (a five member carbon ring containing three nitrogen atoms) is not present (See Annotated Lee et al. Compound 1-f-11, below).
Annotated Lee et al. Compound 1-f-11

    PNG
    media_image3.png
    477
    582
    media_image3.png
    Greyscale

In view of Claim 2, Lee et al. is relied upon for the reasons given above in addressing Claim 1.  Lee et al. teaches that L2 is a direct bond (See Annotated Lee et al. Compound 1-f-11, above).

In view of Claim 3, Lee et al. is relied upon for the reasons given above in addressing Claim 1.  Lee et al. teaches that Ar3 is a substituted phenyl group that is not substituted with a triazolyl group (See Annotated Lee et al. Compound 1-f-11, above).

In view of Claim 4, Lee et al. is relied upon for the reasons given above in addressing Claim 1.  Lee et al. teaches that Ar3 is a substituted phenyl group that is not substituted with a triazolyl group (See Annotated Lee et al. Compound 1-f-11, above).

In view of Claim 5, Lee et al. is relied upon for the reasons given above in addressing Claim 1.  Lee et al. teaches that Ar1 and Ar2 are the same as or different from each other and are each independently a substituted or unsubstituted C6 to C20 aryl group (See Annotated Lee et al. Compound 1-f-11, above).

In view of Claim 9, Lee et al. is relied upon for the reasons given above in addressing Claim 1.  Lee et al. teaches an OLED comprising a first electrode, a second electrode provided to face the first electrode and one or more organic material layers provided between the first electrode and the second electrode, wherein the one or more organic material layers comprise the compound of claim 1 (Figure 2 & Paragraph 0013).

In view of Claim 10, Lee et al. is relied upon for the reasons given above in addressing Claim 9.  Lee et al. teaches one or more organic material layer comprise an electron transport layer wherein the electron transport layer can comprise the compound (Figure 2 & #8 - Paragraph 0010 & 0013).

.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2020/0295272 A1) in view of Ondari et al. (US 2016/0248020 A1).


Ondari et al. discloses a compound represented by Chemical Formula 1 (Page 7 – Compound (y)), wherein Ar1 and Ar2 are different from each other and are each independently a substituted or unsubstituted aryl group and L1 is represented by Chemical Formula 2, where p is 0, L2 is a direct bond, and Ar3 is an unsubstituted aryl group (See Annotated Ondari et al. Compound (y), below). Ondari et al. discloses OLED devices that comprise the compound represented by Chemical Formula 1 have higher efficiency and lower driving voltage (Paragraph 0146).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate one or more organic material layers to comprise the compound of claim 1 as disclosed by Ondari et al. in Lee et al. OLED device for the advantage of having a device with higher efficiency and lower driving voltage.

Annotated Ondari et al. Compound (y)

    PNG
    media_image4.png
    406
    626
    media_image4.png
    Greyscale



Response to Arguments
Applicant argues that Lee et al. ‘272 does not disclose a compound represented by Chemical Formula 1.  The Examiner respectfully points out to Applicant that Lee et al. ‘272 discloses a compound represented by Chemical Formula 1 (Paragraph 0066 – Formula 10), wherein Ar1 and Ar2 are the same as or different from each other and represent a substituted or unsubstituted aryl group or a substituted or unsubstituted heterocyclic group (Formula 10 – R29 & R30 – Paragraph 0067), L1 is represented by Chemical Formula 3, wherein q is zero, L2is a direct bond (Paragraph 0069 - L22 - Formula 12-12), R21 is hydrogen, Ar3- represents a heterocyclic group including S or O that is substituted (See Annotated Lee et al. Formula 10, below).  Accordingly, this argument is unpersuasive. 
Annotated Lee et al. Formula 10

    PNG
    media_image2.png
    762
    753
    media_image2.png
    Greyscale

Applicant argues that Lee et al. ‘192 does not disclose a compound represented by Chemical Formula 1.  The Examiner respectfully points out to Applicant that Lee et al. discloses a compound represented by Chemical Formula 1 (Page 42 – Compound 1-f-11), wherein Ar1 and Ar2 are unsubstituted aryl groups, L1 is represented by Chemical Formula 4, S3 is moot when r is = 0, L2 is a direct bond and Ar3 is a substituted aryl group, its noted that a triazolyl group (a five member carbon ring containing three nitrogen atoms) is not present (See Annotated Lee et al. Compound 1-f-11, below).  Accordingly, this argument is unpersuasive.
Annotated Lee et al. Compound 1-f-11

    PNG
    media_image3.png
    477
    582
    media_image3.png
    Greyscale



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P MALLEY JR. whose telephone number is (571)270-1638.  The examiner can normally be reached on Monday-Friday 8am-430pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL P MALLEY JR./Primary Examiner, Art Unit 1726